DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 03/03/2021, in which claims 1-20 are pending and ready for examination.


Response to Amendment
Claims 1, 10, and 17 are currently amended.  

Response to Argument
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 12-13, that the combination of prior art references does not teach “at least one drone … tethered by a retractable, electrical power carrying tether line …, wherein the power carrying tether line supplies electrical power to the at least one drone … ”, by asserting that (1) there is no teaching of application of using drones in an “entertainment venue” (see Pg. 12, last para.), there is no mentioning of an entertainment venue, live activity on a floor within the entertainment venue and overhead venue infrastructure in Zawadzki (see Pg. 13, last para.), and (3) there is no motivation for the combination of the prior art references.
Examiner cannot concur. As taught in Fig. 8-11, Para. [0024-26, 31-32 of Zawadzki, the tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities since there is no clearly recited boundary of what constitutes an “entertainment venue” and “entertainment activity”. A venue where there is a single or multiple people doing entertainment activities, e.g. standing, sitting, walking, jogging, interacting with each other is 

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 17-20, that the combination of prior art references does not teach “limits the distance of the drone over the live activity and spectators in attendance at the entertainment venue in order to prevent harm to spectators and those engaged in floor activity”, see Pg. 17, 1st Para. and Pg. 20, 1st Para.
Examiner cannot concur. From at least [0024-26, 31-32, 45], Fig. 8-11 of Zawadzki, the finite length of tethering cable/line (see Fig. 8-11) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue. Similarly, in Fig. 5, 6, Para. [0076-77] of Maor, the finite length of tethering cable/line (see Fig. 5-6.) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zawadzki (US Pub. 20190217952 A1) in view of Maor (US Pub. 20190166765 A1).

Regarding claim 1, Zawadzki discloses an overhead tethered drone system, comprising (Zawadzki; Fig. 1-3, Para. [0024, 26, 31-32]. An overhead tethered drone system is provided.):
an entertainment venue including overhead venue infrastructure located above a floor where live entertainment activity occurs within the entertainment venue (Zawadzki; Fig. 8-11, Para. [0024-26, 31-32 of Zawadzki, the tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities since there is no clearly recited boundary of what constitutes an “entertainment venue” and “entertainment activity”. A venue where there is a single or multiple people doing entertainment activities, e.g. standing, sitting, walking, jogging, interacting with each other is considered an entertainment venue.); 
at least one drone including more than one propeller tethered by a retractable, electrical power carrying tether line to a tether line retraction assembly attached to the overhead venue infrastructure located in the entertainment venue above the at least one drone positioned to operate above the live activity occurring on a floor within the entertainment venue, wherein the power carrying tether line supplies electrical power to the at least one drone (Zawadzki; Para. [0024, 26, 31-32, 45]. At least one drone with at least one propeller, tethered with a retractable powering and control line to an assembly/component affixed to a venue infrastructure, is provided for a live activity venue. The tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities.) and
also limits the distance of the drone over the live activity and spectators in attendance at the entertainment venue (Zawadzki; Para. [0024-26, 31-32, 45], Fig. 8-11. The finite length of tethering cable/line (see Fig. 8-11) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue.); 
a controller configured to control x-y-z orientation of the at least one drone from its attachment to the overhead venue infrastructure, wherein x-y-z orientation of the at least one drone over the floor can be accomplished via a remote control from a client using electrical power provided from the tether line and applied to the more than one propellers (Zawadzki; Fig. 1-3, 8-11. Para. [0024, 26, 31-33, 35, 45]. At least one remote controller is used to control position/orientation of at least one drone in space (including x-y-x direction), wherein the controlling is provided via power supplied to propellers from tether lines/cables. The tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities.); and 
at least one camera included in the at least one drone for capturing video images of at least one perspective of the live entertainment activity occurring on the floor at the entertainment venue and providing the video images to at least one of a remote client, a production server and a mobile device (Zawadzki; Para. [0023, 41, 42, 45]. At least one camera is included in a drone for capturing video images and providing video images to at least one controller (functioning as a remote client).).
While Zawadzki discloses wherein the power carrying tether line supplies electrical power to the at least one drone (See remarks above.),
it does not specifically discloses wherein the power carrying tether line supplies electrical power to the at least one drone hanging beneath the tether line retraction assembly above the floor.
However, it is clear from Zawadzki’s teaching cited above that a working drone is able to move anywhere (above or below a retraction component) with a distance limitation imposed by the tethered (Zawadzki; Fig. 8-11. Para. [0023, 41, 42, 45].).
Thus, it would be obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to adapt any use or control of a drone such that it is hanging beneath a tether line retraction assembly.
Moreover, while Zawadzki discloses wherein the power carrying tether line supplies electrical power to the at least one drone (See remarks above.),
it does not specifically discloses wherein the power carrying tether line supplies electrical power to the at least one drone hanging beneath the tether line retraction assembly above the floor.
However, Maor teaches an entertainment venue including overhead venue infrastructure located above a floor where live entertainment activity occurs within the entertainment venue (Maor; Fig. 5, 6, Para. [0075-77]. An overhead infrastructure is located at a venue of an orchard, plantation, or greenhouse. The venue of an orchard, plantation, greenhouse is considered an entertainment venue where there is a single or multiple persons present and/or interacting with each other. A venue where there is a single or multiple people doing entertainment activities, e.g. standing, sitting, walking, jogging, interacting with each other is considered an entertainment venue.);
at least one drone including more than one propeller tethered by a electrical power carrying tether line to a tether line assembly attached to the overhead venue infrastructure located in the entertainment venue above the at least one drone positioned to operate above the live entertainment activity occurring on the floor within the entertainment venue (Maor; Fig. 5, 6, Para. [0075-77]. At least one drone with more than one propeller thethered by an electrical power line to a thether line assembly attached to an overhead venue (orchard) infrastructure (carrier) in a entertainment (orchard) venue higher than the drone operating above a live activity on the ground of the venue.)
wherein the power carrying tether line supplies electrical power to the at least one drone hanging beneath the tether line assembly above the floor (Maor; Fig. 5, 6, Para. [0076-77]. The power line provides power to the at least one drone below the tether line assemebly above the ground.) and
also limits the distance of the drone over the live activity and spectators in attendance at the entertainment venue (Maor; Fig. 5, 6, Para. [0076-77]. The finite length of tethering cable/line (see Fig. 5-6.) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue.). 
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the tethered monitoring drone system of Zawadzki, by incorporating Maor’s teaching wherein a drone is operating below a tether line assembly, for the motivation to provide an aerial drone system for agriculture harvesting/pruning device (Maor; Abstract.).

Regarding claim 2, Zawadzki discloses a tether line retraction motor included in the retraction assembly, wherein z orientation of the at least one drone with respect to its attachment to the overhead venue infrastructure can be further controlled via power applied to the tether line retraction motor (Zawadzki; Fig. 1-3, 8-11. Para. [0024, 26, 31-33, 35]. At least one controller is used to control position/orientation of at least one drone in space (including x-y-x direction), wherein the controlling is provided via powered supplied to propellers. The tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities.).

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki (US Pub. 20190217952 A1) in view of Maor (US Pub. 20190166765 A1), as applied to claim 1 above, and further in view of Ortiz (US Pat. 7884855 B2).

Regarding claim 3, Zawadzki discloses video images are provided to the at least one of a client, a production server, and a mobile device from the at least one drone via a data network (Zawadzki; Para. [0023, 41, 42, 45]. At least one camera is included in a drone for capturing video images and providing video images to at least one controller (functioning as a remote client).).
Furthermore, Ortiz teaches video images are provided to the at least one of a client, a production server, and a mobile device from the at least one drone via a data network (Ortiz; Fig. 6, Col. 4, Ln. 19-24, Col. 12, Ln. 26-50. A production server is used to receive video images from at least one camera through a data network.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the tethered monitoring drone system of Zawadzki, by incorporating Ortiz’s teaching wherein a client receiving video images is a production server, for the motivation to provide broadcasted video footage of an event at venues (Ortiz; Abstract, Col. 2, Ln. 64 to Col. 3, Ln. 11.).

Regarding claim 4, modified Zawadzki teaches the data network is at least one of a local area network, WI-FI network, and cellular data network (Ortiz; Fig. 6, Col. 4, Ln. 19-24, Col. 12, Ln. 26-50, Col. 17, Ln. 44-55. A production server is used to receive video images from at least one camera through a data network, wherein the data network is one of a local area network, WIFI network, or cellular network.).

Regarding claim 5, modified Zawadzki teaches the tether line provides electrical power and wired data communications to the at least one drone (Zawadzki; Fig. 1-3, 8-11. Para. [0024, 26, 31-33, 35]. Power and data communication is provided by tethered lines.).

Regarding claim 6, modified Zawadzki teaches the client receiving the video images from the at least one camera is at least one mobile devices and the video image are provided via a wireless data network including at least one of a WI-FI network and cellular data network (Ortiz; Col. 6, Ln. 10-25, Col. 7, Ln. 36-42, Col. 18, Ln. 36-45. Mobile devices are used to receive video images from at least one camera via wireless data network of WIFI or cellular data network.).

a control booth including a controller providing remote control over navigation of the at least one drone (Zawadzki; Fig. 1Para. [0024]. A control component of controllers functioning as a client providing control for navigating drones.).

Regarding claim 9, modified Zawadzki teaches a track movably coupling the retraction assembly to ceiling rafters at the entertainment venue, wherein the tether line retraction assembly can move about the track in at least one of x and y directions (Ortiz; Col. 15, Ln. 52 to Col. 16, Ln. 2. A movable coupling component is used to couple an assembly to a ceiling structure, wherein the assembly is capable of move in x and y directions.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki (US Pub. 20190217952 A1) in view of Maor (US Pub. 20190166765 A1) and Ortiz (US Pat. 7884855 B2), and further in view of Rischmuller (US Pub. 20120232718 A1).

Regarding claim 8, modified Zawadzki teaches a wireless device providing remote control over navigation of the at least one drone (Ortiz; Col. 10, Ln. 51-62. Col. 14, Ln. 17-27. A mobile device is used to have  control over movement of a drone/camera.).
Rischmuller further teaches a mobile device providing remote control over navigation of the drone (Rischmuller; Para. [0061-63, 66]. A mobile device is used to provide control over movement of a drone/camera.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the tethered monitoring drone system of modified Zawadzki, by incorporating Rischmuller’s teaching wherein a mobile remote control appliance having a touch screen is used to display and control the movement of a drone, for the motivation to pilot a rotary wing drone (Rischmuller; Abstract.).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki (US Pub. 20190217952 A1) in view of Sia (US Pub. 20170292499 A1), and further in view of Maor (US Pub. 20190166765 A1).

Regarding claim 10, Zawadzki discloses a tethered drone system attachable above a live activity to entertainment venue infrastructure located above the live activity, comprising (Zawadzki; Fig. 1-3, Para. [0024, 26, 31-32]. An overhead tethered drone system is provided and attachable above an activity of an entertainment venue structure.):
an entertainment venue including overhead venue infrastructure located above a floor where live entertainment activity occurs within the entertainment venue (Zawadzki; Fig. 8-11, Para. [0024-26, 31-32 of Zawadzki, the tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities since there is no clearly recited boundary of what constitutes an “entertainment venue” and “entertainment activity”. A venue where there is a single or multiple people doing entertainment activities, e.g. standing, sitting, walking, jogging, interacting with each other is considered an entertainment venue.); 
at least one drone including at least four propellers tethered by a retractable tether line configured to provide electrical power from a power source to the at least one drone (Zawadzki; Para. [0024, 26, 31-32]. At least one drone with four propeller, tethered with a retractable powering and control line to an assembly/component affixed to a venue infrastructure, is provided for a live activity venue.), said retractable tether line supported and controlled in length by a tether line retraction component included in a tether line (Zawadzki; Fig. 1-3, Para. [0029], [0024, 26, 31-32]. A tether line retractable component of a reel, with a retraction assembly, is used to support and control the length of a line.) attached to the overhead venue infrastructure located in the entertainment venue above the at least one drone which is positioned to operate above a live entertainment activity occurring on the floor within the entertainment venue, wherein the power carrying tether line supplies electrical power to the at least one drone (Zawadzki; Fig. 1-3, Para. [0024, 26, 31-32]. An overhead tethered drone system with a retractable assembly is provided and attachable above an activity of a venue structure. The tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities.) and
also limits the distance of the drone over the live activity and spectators in attendance at the entertainment venue (Zawadzki; Para. [0024-26, 31-32, 45], Fig. 8-11. The finite length of tethering cable/line (see Fig. 8-11) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue.); 
a remote controller configured to control x-y-z orientation of the at least one drone from its attachment to the overhead venue infrastructure, wherein x-y-z orientation of the at least one drone over the floor can be accomplished via a remote control from the remote controller using electrical power provided from the tether line and  applied to the at least four propellers and the retraction motor (Zawadzki; Fig. 1-3, 8-11. Para. [0024, 26, 31-33, 35, 45]. At least one remote controller is used to control position/orientation of at least one drone in space (including x-y-x direction), wherein the controlling is provided via power supplied to propellers from tether lines/cables. The tether base is positioned at any one of structures of a rooftop, building, a side or ledge of a building, a crane, and/or an antenna, and is further coupled to a number of working drones. Either the number of working drones or any of the structures alone or in combination is considered as overhead venue infrastructure, and the corresponding space/environment on a floor below such infrastructure is considered as entertainment venues with live activities.); and 
at least one camera included in the at least one drone for capturing video images of at least one perspective of the live entertainment activity occurring at the entertainment venue and providing the video images to at least one of a remote client, a production server and a mobile device (Zawadzki; Para. [0023, 41, 42, 45]. At least one camera is included in a drone for capturing video images and providing video images to at least one controller (functioning as a remote client).).
wherein the power carrying tether line supplies electrical power to the at least one drone (See remarks above.),
it does not specifically discloses wherein the power carrying tether line supplies electrical power to the at least one drone hanging beneath the tether line retraction assembly above the floor.
However, it is clear from Zawadzki’s teaching cited above that a working drone is able to move anywhere (above or below a retraction component) with a distance limitation imposed by the tethered cable depending on the how the done is to be used or controlled (Zawadzki; Fig. 8-11. Para. [0023, 41, 42, 45].).
Thus, it would be obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to adapt any use or control of a drone such that it is hanging beneath a tether line retraction assembly.
Moreover, while Zawadzki disclsoses said retractable tether line controlled supported and controlled in length by a tether line retraction component included in the tether line retraction assembly attachable (See remarks above.).
But it does not specifically disclose said retractable tether line controlled supported and controlled in length by a tether line retraction motor included in the tether line retraction assembly attachable.
However, Sia teaches said retractable tether line controlled supported and controlled in length by a tether line retraction motor included in the tether line retraction assembly attachable (Sia; Para. [0007]. A tether line retractable component of a motor, with a retraction assembly, is used to support and control the length of a line.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the tethered monitoring drone system of Zawadzki, by incorporating Sia’s teaching wherein tether lines are supported and controlled by a motor, for the motivation to deploying and adapting drone for harnessing renewable energy (Sia; Abstract.).
While Zawadzki discloses a tether line attached to overhead venue infrastructure located in the entertainment venue above the at least one drone (See remarks above.),
a tether line attached to overhead venue infrastructure located in the entertainment venue above the at least one drone which hangs beneath the tether line retraction motor.
However, Maor teaches an entertainment venue including overhead venue infrastructure located above a floor where live entertainment activity occurs within the entertainment venue (Maor; Fig. 5, 6, Para. [0075-77]. An overhead infrastructure is located at a venue of an orchard, plantation, or greenhouse. The venue of an orchard, plantation, greenhouse is considered an entertainment venue where there is a single or multiple persons present and/or interacting with each other. A venue where there is a single or multiple people doing entertainment activities, e.g. standing, sitting, walking, jogging, interacting with each other is considered an entertainment venue.);
a tether line attached to overhead venue infrastructure located in the entertainment venue above the at least one drone which hangs beneath the tether line component (Maor; Fig. 5, 6, Para. [0076-77]. At least one drone with more than one propeller thethered by an electrical power line to a thether line assembly attached to an overhead venue (orchard) infrastructure (carrier) in a entertainment (orchard) venue higher than the drone operating above a live activity on the ground of the venue.);
wherein the power carrying tether line supplies electrical power to the at least one drone hanging beneath the tether line assembly above the floor (Maor; Fig. 5, 6, Para. [0076-77]. The power line provides power to the at least one drone below the tether line assemebly above the ground.) and
also limits the distance of the drone over the live activity and spectators in attendance at the entertainment venue (Maor; Fig. 5, 6, Para. [0076-77]. The finite length of tethering cable/line (see Fig. 5-6.) limits the distance of a tethered drone over a live activity and one or more present persons at an entertainment venue.);
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the tethered monitoring drone system of Zawadzki, by incorporating Maor’s teaching wherein a drone is operating below a tether line assembly, for the motivation to provide an aerial drone system for agriculture harvesting/pruning device (Maor; Abstract.).

.

Claim 11-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki (US Pub. 20190217952 A1) in view of Sia (US Pub. 20170292499 A1) and Maor (US Pub. 20190166765 A1), as applied to claim 10, and further in view of Ortiz (US Pat. 7884855 B2).

Regarding claim 11, modified Zawadzki teaches  the remote client receiving the video images from the at least one camera (Zawadzki; Para. [0023, 41, 42, 45]. At least one camera is included in a drone for capturing video images and providing video images to at least one controller (functioning as a remote client).).
But it does not specifically teach the remote client receiving the video images from the at least one camera is a production server and the video images are provided via a data network further comprising at least one of a local area network. WI-FI network, and cellular data network.
However, the remote client receiving the video images from the at least one camera is a production server and the video images are provided via a data network further comprising at least one of a local area network. WI-FI network, and cellular data network (Ortiz; Fig. 6, Col. 4, Ln. 19-24, Col. 12, Ln. 26-50, Col. 17, Ln. 44-55. A production server is used to receive video images from at least one camera through a data network, wherein the data network is one of a local area network, WIFI network, or cellular network.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the tethered monitoring drone system of Zawadzki, by incorporating Ortiz’s teaching wherein a client receiving video images is a production server, for the motivation provide broadcasted video footage of an event at venues (Ortiz; Abstract, Col. 2, Ln. 64 to Col. 3, Ln. 11.).

the tether line provides wired data communications to the at least one drone (Zawadzki; Fig. 1-3, 8-11. Para. [0024, 26, 31-33, 35]. At least one controller is used to control position/orientation of at least one drone in space (including x-y-x direction) via wired data communication through tether lines, wherein the controlling is provided via powered supplied to propellers.).

Regarding claim 13, modified Zawadzki teaches the remote client receiving the video images from the at least one camera is at least one mobile device and the video image are provided via a wireless data network including at least one of a WI-FI network and cellular data network (Ortiz; Col. 6, Ln. 10-25, Col. 7, Ln. 36-42, Col. 18, Ln. 36-45. Mobile devices are used to receive video images from at least one camera via wireless data network of WIFI or cellular data network.).

Regarding claim 14, modified Zawadzki teaches the remote controller further comprises a computer located in a control booth receiving video images from the at least one camera on the drone and providing remote control over navigation of the at least one drone (Zawadzki; Fig. 1Para. [0024]. A control component of controllers functioning as a client receiving video images from at least one camera on a drone and providing control for navigating drones.).

Regarding claim 16, modified Zawadzki teaches a track movably coupling the retraction assembly to ceiling rafters at the entertainment venue, wherein the tether line retraction assembly can move about the track in at least one of x and y directions (Ortiz; Col. 15, Ln. 52 to Col. 16, Ln. 2. A movable coupling component is used to couple an assembly to a ceiling structure, wherein the assembly is capable of move in x and y directions.).

Claims 18 and 20 are direct to a method of providing multiple perspective of live activity occurring at a venue using drones, comprising a sequence of steps corresponding to the same as claimed in claims 14 and 16, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki (US Pub. 20190217952 A1) in view of Sia (US Pub. 20170292499 A1), Maor (US Pub. 20190166765 A1), and Ortiz (US Pat. 7884855 B2), and further in view of Rischmuller (US Pub. 20120232718 A1).

Regarding claim 15, modified Zawadzki teaches the remote controller further comprises a mobile device providing remote control over navigation of the at least one drone (Ortiz; Col. 10, Ln. 51-62. Col. 14, Ln. 17-27. A mobile device is used to have  control over movement of a drone/camera.).
Rischmuller further teaches a mobile device providing remote control over navigation of the at least one drone (Rischmuller; Para. [0061-63, 66]. A mobile device is used to provide control over movement of a drone/camera.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the tethered monitoring drone system of modified Zawadzki, by incorporating Rischmuller’s teaching wherein a mobile remote control appliance having a touch screen is used to display and control the movement of a drone, for the motivation to pilot a rotary wing drone (Rischmuller; Abstract.).

Claim 19 is direct to a method of providing multiple perspective of live activity occurring at a venue using drones, comprising a sequence of steps corresponding to the same as claimed in claim 15, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priest (US Pub. 20200265727 A1) teaches a drone air traffic delivery system.
Richman (US Pat. 9609288 B1) teaches a umanned aerial vehicle inspection system.
Bradly (US Pub. 20200148348 A1) teaches an aerial drone system with tethering component. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485